 1
 2
 3
 4
 5                         IN THE UNITED STATES DISTRICT COURT
 6                               FOR THE DISTRICT OF ARIZONA
 7
     Debra Jean Milke,                             No. CV-15-00462-PHX-ROS
 8
                           Plaintiff,              JUDGMENT ON
 9                                                 TAXATION OF COSTS
10   v.

11   City of Phoenix, et al.,
12                         Defendants,
13
14
15          Final judgment having been entered, defendant Armando Saldate filed a Bill of
16   Costs on November 12, 2020 seeking the taxation of $78,329.55. Defendant City of
17   Phoenix filed a Bill of Costs on November 13, 2020 seeking the taxation of $66,152.59.
18   Defendant Silverio Ontiveros filed a Bill of Costs on November 13, 2020 seeking the
19   taxation of $11,871.33. Defendant Maricopa County filed a Bill of Costs on November
20   13, 2020 seeking the taxation of $62,027.84. Plaintiff filed a Motion for Extension of
21   Time to File Response on November 16, 2020 and filed an Objection to the taxable costs
22   on November 25, 2020. Plaintiff filed a motion to Stay on November 16, 2020.
23   Defendants Silverio Ontiveros, City of Phoenix, and Armando Saldate filed a response to
24   the Motion to Stay on December 2, 2020. Defendants filed a response to the objection on
25   December 2, 2020. The matter has been reviewed and costs have been awarded as
26   follows:
27
            A. Defendant Armando Saldate claimed $78,329.55:
28
                   1. Service Fees – Pursuant to LRCiv 54.1(e)(1), the $1,200.49 claimed is
 1      reduced to $773.09. The following claims are Reduced:
 2         i. 6/25/2018 – Service of Subpoena on Chris Erhat – reduced to
 3            $0.00 – No receipt or invoice provided.
 4         ii. 8/16/2018 – Service of Subpoena on C. Kenneth Ray – reduced
 5            to $0.00 – No receipt or invoice provided showing service of
 6            subpoena.
 7        iii. 8/19/2018 – Service of Subpoena on Lori Voepel – reduced to
 8            $0.00 – Service attempt made at incorrect address despite correct
 9            address being easily accessible.
10        iv. 8/19/2018 – Service of Subpoena on Anders Rosenquist –

11            reduced to $117.50 – Locate fee removed as Mr. Rosequist

12            provided address.

13   2. Transcript Fees – Pursuant to LRCiv 54.1(e)(2) (3), the $50,235.91

14      claimed is reduced to $32,095.56. Cost of court transcripts for counsel’s

15      own use are not taxable. Costs associated with condensed transcripts,
        exhibits, handling, and CDs are not taxable. Additionally, supporting
16
        documentation such as an Invoice or receipt is required. The following
17
        claims are reduced:
18
           i. 12/14/2016 – Elva Cruz-Lauer – Transcript of Motion Hearing –
19
              reduced to $0.00.
20
           ii. 4/26/2017 - Esquire Deposition Solutions – Deposition of Saldate
21
              – reduced to $945.50.
22
          iii. 5/3/2017 - Esquire Deposition Solutions – Deposition of Stinson
23
              – reduced to $826.55.
24
          iv. 5/4/2017 - Esquire Deposition Solutions – Deposition of Sadeik –
25
              reduced to $1,155.95.
26
           v. 6/22/2017 - Esquire Deposition Solutions – Deposition of Saldate
27
              – reduced to $944.00.
28
          vi. 12/1/2017 - Esquire Deposition Solutions – Deposition of Soules


                                  -2-
 1         – reduced to $1,527.55.
 2    vii. 12/4/2017 - Esquire Deposition Solutions – Deposition of Saldate
 3         – reduced to $1,059.05.
 4    viii. 4/24/2018 - Esquire Deposition Solutions – Deposition of Levy –
 5         reduced to $626.40.
 6     ix. 4/30/2018 - Esquire Deposition Solutions – Deposition of Levy –
 7         reduced to $626.40.
 8      x. 6/11/2018 - Esquire Deposition Solutions – Deposition of
 9         Misany – reduced to $1,100.90.
10     xi. 6/12/2018 - Esquire Deposition Solutions – Deposition of Milke

11         – reduced to $165.00.

12    xii. 6/13/2018 - Esquire Deposition Solutions – Deposition of Smith

13         – reduced to $2,675.95.

14    xiii. 6/15/2018 - Esquire Deposition Solutions – Deposition of Sweat

15         – reduced to $1,565.00.
      xiv. 7/23/2018 - Esquire Deposition Solutions – Deposition of
16
           Rosenquist – reduced to $1,634.45.
17
      xv. 7/24/2018 - Esquire Deposition Solutions – Deposition of Fowler
18
           – reduced to $1,358.00.
19
      xvi. 8/7/2018 - Esquire Deposition Solutions – Deposition of Erhart –
20
           reduced to $2,024.00.
21
     xvii. 8/13/2018 - Esquire Deposition Solutions – Deposition of Ray –
22
           reduced to $1,466.05.
23
     xviii. 8/15/2018 - Esquire Deposition Solutions – Deposition of Milke
24
           – reduced to $1,110.65.
25
      xix. 8/16/2018 - Esquire Deposition Solutions – Deposition of Milke
26
           – reduced to $1,110.65.
27
      xx. 9/10/2018 - Esquire Deposition Solutions – Deposition of Kiyler
28
           – reduced to $1,321.61.


                             -3-
 1       xxi. 9/10/2018 - Esquire Deposition Solutions – Deposition of Levy –
 2            reduced to $0.00 – No Receipt/Invoice provided.
 3      xxii. 9/11/2018 - Esquire Deposition Solutions – Deposition of
 4            Richardson – reduced to $1,458.60.
 5      xxiii. 9/13/2018 - Esquire Deposition Solutions – Deposition of
 6            Santana– reduced to $626.75.
 7      xxiv. 9/13/2018 - Esquire Deposition Solutions – Deposition of
 8            Hedgpeth – reduced to $751.75.
 9       xxv. 9/13/2018 - Esquire Deposition Solutions – Deposition of Van
10            Dorn – reduced to $679.00.

11      xxvi. 9/24/2018 - Esquire Deposition Solutions – Deposition of Levy –

12            reduced to $495.95.

13     xxvii. 11/14/2018 - Esquire Deposition Solutions – Deposition of Milke

14            – reduced to $1,166.20.

15     xxviii. 11/15/2018 - Esquire Deposition Solutions – Deposition of Milke
              – reduced to $862.40.
16
        xxix. 8/1/2019 - Maricopa Reporting – Deposition of Milke – reduced
17
              to $0.00.
18
         xxx. 10/30/2019– Candy Potter – Transcript Status Conference –
19
              reduced to $0.00.
20
        xxxi. 12/4/2019– Elva Cruz-Lauer – Transcript Telephonic Discovery
21
              Dispute Hearing – reduced to $0.00.
22
       xxxii. 12/4/2019 - Maricopa Reporting – Deposition of Milke – reduced
23
              to $934.50.
24
       xxxiii. 12/5/2019 - Maricopa Reporting – Deposition of Milke – reduced
25
              to $921.15.
26
       xxxiv. 12/6/2019 - Maricopa Reporting – Deposition of Milke – reduced
27
              to $961.20.
28
     3. Witness Fees – Pursuant to LRCiv 54.1(e)(4), the $1,231.44 claimed is


                                  -4-
 1            reduced to $0.00. Claims without supporting documentation cannot be
 2            taxed. The following claims are denied:
 3                i. 5/23/2018 - Deposition – Arizona Milke
 4                ii. 5/23/2018 - Deposition – Sandra Smith
 5               iii. 6/11/2018 - Deposition – Anders Rosenquist
 6               iv. 6/11/2018 - Deposition – Carmen Santana
 7                v. 6/12/2018 - Deposition – Gail Hedgpeth
 8               vi. 7/14/2018 - Deposition – Kirk Fowler
 9         4. Printing Fees – Pursuant to LRCiv 54.1(e)(5), the $23,867.90 claimed
10            is reduced to $2,115.49. Costs associated with copies for the

11            convenience of counsel are not taxable. The following claims are

12            reduced:

13                i. 4/30/15-9/30/20 – Berke Law Firm – Photocopies (in house) – is

14                   reduced to $0.00.

15         5. Interpreter Fees – Pursuant to LRCiv 54.1(e), the $954.00 claimed is
              denied and reduced to $0.00. Costs associated with document translation
16
              are not taxable.
17
           6. Other Fees – Pursuant to LRCiv 54.1(e), the $849.91 claimed is denied
18
              and reduced to $0.00. Costs associated with courier fees are not taxable.
19
20
           The costs are hereby taxed for defendant Armando Saldate and against the
21
        plaintiff in the amount of $34,328.55.
22
23
     B. Defendant Silverio Ontiveros claimed $11,871.33:
24
           1. Transcript Fees – Pursuant to LRCiv 54.1(e)(2) (3), the $3,511.20
25
              claimed is reduced to $2,307.45. Costs associated with condensed
26
              transcripts, exhibits, handling, and CDs are not taxable. Additionally,
27
              supporting documentation such as an Invoice or receipt is required. The
28
              following claims are reduced:


                                         -5-
 1                i. 4/26/2017 – Esquire Deposition Solutions – Deposition of
 2                    Saldate – reduced to $0.00.
 3                ii. 5/3/2017 - Esquire Deposition Solutions – Deposition of Stinson
 4                    – reduced to $826.55.
 5               iii. 5/4/2017 - Esquire Deposition Solutions – Deposition of
 6                    Ontiveros – reduced to $1,480.90.
 7         2. Printing Fees – Pursuant to LRCiv 54.1(e)(5), the $8,261.96 claimed is
 8             denied and reduced to $883.76. Costs associated with copies for the
 9             convenience of counsel are not taxable. The following claims are
10             reduced:

11                i. 4/30/15-10/31/20 – Holloway Odegard & Kelly, P.C. –

12                    Photocopies (in house) – is reduced to $0.00.

13         3. Other Fees – Pursuant to LRCiv 54.1(e), the $98.17 claimed is denied

14             and reduced to $0.00. Costs associated with courier fees are not taxable.

15
           The costs are hereby taxed for defendant Silverio Ontiveros and against the
16
        plaintiff in the amount of $3,191.21.
17
18
     C. Defendant City of Phoenix claimed $66,152.59:
19
           1. Clerk Fees – Pursuant to LRCiv 54.1(e), the $671.00 claimed is denied
20
               and reduced to $483.00. Costs associated with PACER fees are not
21
               taxable.
22
           2. Service Fees – Pursuant to LRCiv 54.1(e)(1), the $1,111.00 claimed is
23
               reduced to $575.00.     Costs associated with failed attempts at bad
24
               addresses, investigative research, and duplicate attempts by multiple
25
               process servers are not taxable.
26
           3. Transcript Fees – Pursuant to LRCiv 54.1(e)(2) (3), the $34,519.45
27
               claimed is reduced to $24,560.58. Cost of court transcripts for counsel’s
28
               own use are not taxable. Costs associated with condensed transcripts,


                                         -6-
 1   exhibits, handling, and CDs are not taxable. Additionally, supporting
 2   documentation such as an Invoice or receipt is required. The following
 3   claims are reduced:
 4      i. 12/30/2015 – Elva Cruz-Lauer – Transcript of Motion Hearing –
 5         reduced to $0.00.
 6      ii. 5/15/2017 - Esquire Deposition Solutions – Deposition of Saldate
 7         – reduced to $945.50.
 8     iii. 5/16/2017 - Esquire Deposition Solutions – Deposition of
 9         Stinson – reduced to $826.55.
10     iv. 5/18/2017 - Esquire Deposition Solutions – Deposition of Sadeik

11         – reduced to $1,155.95.

12      v. 6/22/2017 - Shem Wolford – Archived TV Guide – reduced to

13         $0.00.

14     vi. 7/7/2017 - Esquire Deposition Solutions – Deposition of

15         Hamrick – reduced to $799.20.
      vii. 7/25/2017 - Net Transcripts – Transcription of Dorothy Maxwell
16
           Interview – reduced to $0.00.
17
      viii. 7/29/2017 - Esquire Deposition Solutions – Deposition of
18
           Maxwell – reduced to $1,209.60.
19
       ix. 8/2/2017 - Esquire Deposition Solutions – Deposition of Rash –
20
           reduced to $704.70.
21
        x. 8/3/2017 - Esquire Deposition Solutions – Deposition of Morales
22
           – reduced to $688.50.
23
       xi. 12/5/2018 - Esquire Deposition Solutions – Deposition of Van
24
           Dorn – reduced to $985.50.
25
      xii. 12/6/2017– Elva Cruz-Lauer – Transcript for hearing RE: Styers
26
           deposition – reduced to $0.00.
27
      xiii. 12/14/2017 - Esquire Deposition Solutions – Deposition of Mills
28
           – reduced to $1,004.40.


                               -7-
 1     xiv. 2/20/2018 - Esquire Deposition Solutions – Deposition of Rood –
 2          reduced to $815.40.
 3      xv. 2/26/2018 - Esquire Deposition Solutions – Deposition of Rood –
 4          reduced to $337.50.
 5     xvi. 4/21/2018 - Esquire Deposition Solutions – Deposition of Bryant
 6          – reduced to $2,026.80.
 7    xvii. 4/30/2018 - Net Transcripts – Transcription of multiple
 8          interviews moderated by Bill Montgomery – reduced to $0.00.
 9    xviii. 5/10/2018 - Esquire Deposition Solutions – Deposition of Van
10          Dorn – reduced to $1,163.13.

11     xix. 5/16/2018 - Esquire Deposition Solutions – Deposition of

12          Manning – reduced to $1,330.10.

13      xx. 6/30/2018 - Net Transcripts – Transcription of audio interviews –

14          reduced to $0.00.

15     xxi. 9/26/2018 - Esquire Deposition Solutions – Deposition of
            Drooyan – reduced to $1,757.75.
16
      xxii. 10/4/2018 - Esquire Deposition Solutions – Deposition of
17
            Marquis – reduced to $1,146.15.
18
      xxiii. 10/9/2018 - Esquire Deposition Solutions – Deposition of
19
            Agharkar – reduced to $2,827.00.
20
      xxiv. 10/18/2018 - Esquire Deposition Solutions – Deposition of
21
            Beckson – reduced to $1,651.10.
22
       xxv. 10/19/2018 - Esquire Deposition Solutions – Deposition of Noble
23
            – reduced to $2,034.25.
24
      xxvi. 10/23/2018 – Candy Potter – Transcript of Status Hearing –
25
            reduced to $0.00.
26
     xxvii. 11/5/2018 - Esquire Deposition Solutions – Deposition of Styers
27
            – reduced to $1,151.50.
28
     xxviii. 11/30/2018 - Net Transcripts – Transcription of Garcia's notes –


                                -8-
 1                    reduced to $0.00.
 2             xxix. 12/12/2018 - Esquire Deposition Solutions – Transcript from
 3                    Meet and Confer – reduced to $0.00.
 4             xxx. 1/15/2019– Christine Coaly – Transcript Status Conference –
 5                    reduced to $0.00.
 6             xxxi. 5/15/2019 - Net Transcripts – Transcription of Voepel and
 7                    Kimerer interview – reduced to $0.00.
 8         4. Witness Fees – Pursuant to LRCiv 54.1(e)(4), the $408.04 claimed is
 9             denied and reduced to $0.00. Costs associated with depositions that did
10             not take place are not taxable.

11         5. Printing Fees – Pursuant to LRCiv 54.1(e)(5), the $28,871.72 claimed

12             is reduced to $17,004.32. Costs associated with processing, redacting

13             and copies for the convenience of counsel are not taxable. The

14             following claims are reduced:

15                 i. 9/30/17-9/30/20 – Wieneke Law Group – Photocopies (in house)
                      – is reduced to $0.00.
16
                  ii. 1/31/19   –   Quick      & Confidential   –   Copying    of   Jana
17
                      Bommersbach materials – is reduced to $1,322.01.
18
           6. Other Fees – Pursuant to LRCiv 54.1(e), the $571.37 claimed is denied
19
               and reduced to $0.00. Costs associated with courier fees are not taxable.
20
21
           The costs are hereby taxed for defendant the City of Phoenix and against
22
        the plaintiff in the amount of $42,622.90.
23
24
     D. Defendant Maricopa County claimed $62,027.84:
25
           1. Transcript Fees – Pursuant to LRCiv 54.1(e)(2) (3), the $52,694.54
26
               claimed is reduced to $43,107.34. Cost of court transcripts for counsel’s
27
               own use are not taxable. Costs associated with condensed transcripts,
28
               exhibits, handling, and CDs are not taxable. Additionally, supporting


                                          -9-
 1   documentation such as an Invoice or receipt is required. The following
 2   claims are reduced:
 3      i. 1/4/2016 – Elva Cruz-Lauer – Transcript of 12/17/15 Hearing –
 4         reduced to $0.00.
 5      ii. 5/3/2017 - Esquire Deposition Solutions – Deposition of Stinson
 6         – reduced to $826.55.
 7     iii. 5/4/2017 - Esquire Deposition Solutions – Deposition of Sadeik –
 8         reduced to $1,155.95.
 9     iv. 5/9/2017 - Esquire Deposition Solutions – Deposition of Saldate
10         – reduced to $945.50.

11      v. 6/22/2017 - Esquire Deposition Solutions – Deposition of Saldate

12         – reduced to $944.00.

13     vi. 6/29/2017 - Esquire Deposition Solutions – Deposition of

14         Hamrick – reduced to $799.20.

15    vii. 7/11/2017 - Esquire Deposition Solutions – Deposition of
           Ontiveros – reduced to $1,480.90.
16
      viii. 7/19/2017 - Esquire Deposition Solutions – Deposition of Rash –
17
           reduced to $704.70.
18
       ix. 7/17/2017 - Esquire Deposition Solutions – Deposition of
19
           Maxwell – reduced to $1,209.60.
20
        x. 7/20/2017 - Esquire Deposition Solutions – Deposition of
21
           Morales – reduced to $688.50.
22
       xi. 11/14/2017 - Esquire Deposition Solutions – Deposition of
23
           Soules – reduced to $936.35.
24
      xii. 11/15/2017 - Esquire Deposition Solutions – Deposition of
25
           Saldate – reduced to $1,059.05.
26
      xiii. 11/16/2017 - Esquire Deposition Solutions – Deposition of Mills
27
           – reduced to $1,004.40.
28
      xiv. 2/6/2018 - Esquire Deposition Solutions – Deposition of Rood –


                               - 10 -
 1          reduced to $815.40.
 2      xv. 2/7/2018 - Esquire Deposition Solutions – Deposition of Rood –
 3          reduced to $337.50.
 4     xvi. 4/10/2018 - Esquire Deposition Solutions – Deposition of Bryant
 5          – reduced to $2,026.80.
 6    xvii. 4/24/2018 - Esquire Deposition Solutions – Deposition of Levy –
 7          reduced to $626.40.
 8    xviii. 4/25/2018 - Esquire Deposition Solutions – Deposition of
 9          Manning – reduced to $1,330.10.
10     xix. 4/26/2018 - Esquire Deposition Solutions – Deposition of Van

11          Dorn – reduced to $1,163.13.

12      xx. 4/30/2018 - Esquire Deposition Solutions – Deposition of Levy –

13          reduced to $626.40.

14     xxi. 6/11/2018 - Esquire Deposition Solutions – Deposition of

15          Misany – reduced to $696.90.
      xxii. 6/12/2018 - Esquire Deposition Solutions – Deposition of Milke
16
            – reduced to $86.25.
17
      xxiii. 6/13/2018 - Esquire Deposition Solutions – Deposition of Smith
18
            – reduced to $1,693.95.
19
      xxiv. 7/23/2018 - Esquire Deposition Solutions – Deposition of
20
            Rosenquist – reduced to $1,162.65.
21
      xxv. 7/24/2018 - Esquire Deposition Solutions – Deposition of Fowler
22
            – reduced to $966.00.
23
      xxvi. 8/13/2018 - Esquire Deposition Solutions – Deposition of Ray –
24
            reduced to $928.05.
25
     xxvii. 8/17/2018 – Candy Potter – Transcript of 8/15/18 Discovery
26
            Dispute Hearing – reduced to $0.00.
27
     xxviii. 8/15/2018 - Esquire Deposition Solutions – Deposition of Milke
28
            – reduced to $790.05.


                             - 11 -
 1     xxix. 8/16/2018 - Esquire Deposition Solutions – Deposition of Milke
 2           – reduced to $790.05.
 3      xxx. 8/23/2018 - Esquire Deposition Solutions – Deposition of Kiyler
 4           – reduced to $1,321.61.
 5     xxxi. 8/29/2018 - Esquire Deposition Solutions – Depositions of
 6           Santana and Hedgpeth – reduced to $931.50.
 7    xxxii. 8/27/2018 - Esquire Deposition Solutions – Deposition of
 8           Richardson – reduced to $1,103.30.
 9    xxxiii. 9/20/2018 - Esquire Deposition Solutions – Deposition of
10           Marquis – reduced to $1,146.15.

11    xxxiv. 8/28/2018 - Esquire Deposition Solutions – Deposition of

12           Richardson – reduced to $427.75.

13    xxxv. 9/23/2018 - Esquire Deposition Solutions – Deposition of Van

14           Dorn – reduced to $483.00.

15    xxxvi. 9/12/2018 - Esquire Deposition Solutions – Deposition of
             Drooyan – reduced to $3,315.25.
16
     xxxvii. 9/10/2018 - Esquire Deposition Solutions – Deposition of Levy –
17
             reduced to $313.95.
18
     xxxviii. 10/4/2018 - Esquire Deposition Solutions – Deposition of Noble
19
             – reduced to $2,034.25.
20
      xxxix. 10/5/2018 - Esquire Deposition Solutions – Deposition of
21
             Beckson – reduced to $1,651.10.
22
         xl. 10/22/2018 - Esquire Deposition Solutions – Deposition of
23
             Styers – reduced to $869.50.
24
         xli. 11/14/2018 - Esquire Deposition Solutions – Deposition of Milke
25
             – reduced to $880.60.
26
        xlii. 11/15/2018 - Esquire Deposition Solutions – Deposition of Milke
27
             – reduced to $651.20.
28
       xliii. 12/4/2018 - Maricopa Reporting – Deposition of Milke – reduced


                               - 12 -
 1                to $724.50.
 2          xliv. 12/5/2018 - Maricopa Reporting – Deposition of Milke – reduced
 3                to $714.15.
 4           xlv. 12/6/2018 - Maricopa Reporting – Deposition of Milke – reduced
 5                to $745.20.
 6      2. Printing Fees – Pursuant to LRCiv 54.1(e)(5), the $8,728.90 claimed is
 7         denied and reduced to $0.00. Costs associated with copies for the
 8         convenience of counsel are not taxable.
 9      3. Other Fees – Pursuant to LRCiv 54.1(e), the $604.40 claimed is denied
10         and reduced to $0.00. Costs associated with courier fees are not taxable.

11
12      The costs are hereby taxed for defendant Maricopa County and against the

13   plaintiff in the amount of $43,107.35.

14
15
16
                                              DATED this 28th day of December, 2020
17
                                              DEBRA D. LUCAS, CLERK
18
19
20
                      By:
21
22
23
24
25
26
27
28


                                     - 13 -
